The suggestion has been pressed upon us by a petition for rehearing in this case that, in our holding: "Unless it is provided and made a part of the obligation of these bonds by resolution of the taxing authorities and the bonds themselves
that the tax for debt service shall be on property taxable at the time of the issuance of the original bonds, subject only to exemption then provided, there could be levied and assessed a tax only on all taxable property at the time of the delivery of such bonds, even though they are exchanged for original bonds," (Emphasis supplied) the words "and in the bonds themselves," appearing in the foregoing extract quoted from our previous opinion of December 2, 1935, have become subject to the interpretation that (contrary to the general rule) the "provisions" of the authorizing resolution providing for the issuance of special tax school district refunding bonds would not become a part of the ordinary obligation of the bond contract unless such "provisions" are made to appear in the face of the bonds themselves, and that such implication, being contrary to general rules of municipal bond law, has resulted in unsettling the Florida law on that subject, and that the confusion and misapprehension that has resulted from our opinion should be clarified by some further statement from this Court as to exactly what was intended by the words above referred to.
The point to be stressed in reply to the suggestion of confusion and misapprehension that has been called to our attention is that there is nothing in our opinion which was *Page 215 
intended as a holding that "the provisions of the authorizing resolution" relating to the nature of the ordinary obligations incurred should be copied or recited at length on the face of the bonds themselves.
What the court meant was that some reference or recital should be made on the face of the bonds sufficient to distinguish and identify the refunding bonds as special renewals of the old indebtedness on the same conditions as pertained to the debt theretofore existing, when it is intended that such bonds be construed to have, as refunding bonds, the same attributes as obligations that the old bonds themselves had before the refunding bonds were issued as substitutes for them.
How this is best to be accomplished is a matter of draftsman technique with which this court has no concern at the present time.
The sole point here made is that something more than the formal and ordinary reference to the bond authorizing resolution is required to be stated on the face of the bonds issued if they are to be construed as mere continuations of the old debt on its pre-existing conditions as to the nature of obligation retained. This is required in order that the courts, when called on to enforce such bonds, may by that means identify and distinguish the bonds on their face as being refunding bonds issued under the special and peculiar Federal and State Constitutional provisions upheld as authorizing that kind of an obligation to continue to be issued, notwithstanding Section 7 of Article X of the State Constitution.
In this connection it is to be observed that the general rule is that where bonds are issued under special and peculiar constitutional or statutory authority to make a promise therein of exceptional quality or character, the promise to *Page 216 
that effect must be referred to or set forth in the bonds themselves as well as in the authorizing proceedings, if it is to be judicially recognized. See Section 1, Jones on Bonds and Bond Securities, page 235, et seq., paragraph 240.
Rehearing denied.
WHITFIELD, C.J., TERRELL, J., and CAMPBELL, Circuit Judge, concur.
BUFORD, J., concurs specially.